DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a thermoplastic composite material as recited in claims 1 and 14.  
	The closest prior art, Hatae et al., JP 2017/066198, teaches a composition for molding comprising thermoplastic resin, glass fiber present in the amount of 15-30 mass% and cellulose powder present in the amount of 10-50 mass% [abstract and 0012].  Additionally, Hatae teaches that the resin can include polypropylene resin [0014].  Paragraph 0029 of Hatae also teaches that the composition can include compatibilizers. Paragraph 0027 teaches wood powder from hemp, jute and kenaf.  Hatae fails to teach or suggest a composition comprising a polypropylene polymer present in the amount of 75% and about 94.9% by weight, glass fibers present between about 5% and 15% by weight, 0.1% and about 10% by weight and optionally a compatibilizing agent 0.1% to about 10% by weight as recited in claim 1.  Also, Hatae fails to teach or suggest that the composition includes bast fibers present between 5% and about 50% by weight and maleic anhydride modified polypropylene (MAPP) and diethylenetriamine (DETA) present in the range of between about 0% and about 10% by weight as recited in claim 14.

	In summary, claims 1, 3-16 and 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786